Citation Nr: 0905167	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-27 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral great 
toe disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that, although a Board hearing was scheduled 
for January 2009, the Veteran withdrew his request for a 
Board hearing in November 2008.


FINDING OF FACT

In a signed statement received in January 2009, the Veteran 
indicated that he wished to withdraw his appeal of the 
denials of service connection for a bilateral great toe 
disorder and a low back disorder.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeals on the issues of entitlement to a service connection 
for a bilateral great toe disorder and a low back disorder 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  See 38 
C.F.R. § 20.204(b) (2008).

The record reflects that the Veteran perfected an appeal of a 
June 2006 rating decision that denied service connection for 
a bilateral great toe disorder and a low back disorder.  
Thereafter, the Veteran submitted a signed statement received 
in January 2009, in which the Veteran indicated that he 
wished to withdraw his appeal of the denials of these claims.  
The Board finds that this statement qualifies as a valid 
withdrawal of the issues of service connection.  See 38 
C.F.R. § 20.204 (2008).

In light of the Veteran's withdrawal of his appeals with 
respect to these two issues, there remains no allegation of 
error of fact or law for appellate consideration. 
Accordingly, these matters will be dismissed.


ORDER

The appeal of the denial of service connection for a 
bilateral great toe disorder and a low back disorder is 
dismissed.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


